Citation Nr: 1441727	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  12-01 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased rating for post-traumatic stress disorder (PTSD), currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to February 1970.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin that denied an increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.  


FINDING OF FACT

The medical evidence of record shows that the Veteran's psychiatric disability was predominantly manifested by symptoms of anxiety, depressed mood with occasional hyper startle response, and chronic sleep impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.126, 4.130, Diagnostic Code 9411 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was provided adequate notice in a letter dated May 2010.  Further, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the initial adjudication.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim in July 2010 and May 2012, and the Board finds these examinations to be adequate for rating purposes as the examiners reviewed the file and addressed the Veteran's symptoms.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  

PTSD is rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods if inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with 
reduced reliability, and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like settings); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2013).  

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266 (1996).  A score of 21 to 30 is assigned for behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31 to 40 is assigned where there is some impairment 
in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 55 to 60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is assigned for mild symptoms (e.g., depressed mood and mild insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 47 (4th ed. 1994).  

Although GAF are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  An assigned GAF, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issued; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  38 C.F.R. § 4.126(a) (2013).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  

VA treatment records show that at the time the Veteran filed his claim for an increased rating mental health treatment notes reflected that in March 2010, the Veteran denied depression and PTSD symptoms.  

At his July 2010 VA PTSD examination, the Veteran described his mood as "a little depressed" because two of his brothers had recently died, but denied homicidal or suicidal ideation.  The Veteran reported that he felt his PTSD symptoms had worsened; however, the VA examiner found no evidence to support increased flashbacks, hallucinations, preoccupation with Vietnam, avoidance, or emotional numbing.  According to the Veteran his nightmares were less frequent.  The Veteran reported that he had nightmares after hearing fireworks on the 4th of July.  The Veteran's caregiver reported that he slept between 10 and 11 hours per night, and took naps during the day.  The Veteran's stepchildren are involved in his care, and he maintains good relationships with his family members, as well as with his caregiver.  

On examination the Veteran was alert, attention and concentration were adequate, speech was intact, and he had range of affect.  His mood was slightly sad due to the loss of his brothers, but there was no evidence of a depressive disorder.  A hyper startle effect was noted only when the fireworks were shot off.  The VA examiner found there was no evidence of increased symptomatology of PTSD related to experiences in Vietnam, and assigned a GAF of 55, which is indicative of moderate impairment in social and occupational functioning was assigned.  

Milwaukee VAMC treatment records show the Veteran sought ongoing treatment for PTSD.  Most of the treatment revolved around life stressors as opposed to Vietnam experiences.  Specifically, in December 2011 after a hospitalization for his heart, the Veteran stated his mood was better after discharge but he didn't feel like his normal self.  In January 2012, the Veteran reported frustration with his physical disabilities.  In April 2012, the Veteran reported feeling better since his cardiac surgery, with more energy, and stated he went to Chicago with his caregiver.  He was looking forward to fishing in the summer.  In June 2012, the Veteran's mood was noted to be bitter as it was near the time of his deceased wife's birthday.  The Veteran reported that he was able to get out and walk along the lake front.  In August 2012, the Veteran reported doing better, June was always a difficult month.  He reported a good relationship with his caretaker.  He stated he had a summer garden and that he continued to do repair work on other people's lawnmowers and garden equipment.  It was noted that the Veteran stated he did not care if he died.  It was assessed that the Veteran remained depressed and his medication was increased.  In September and October 2012, the Veteran reported that he was doing well and sleeping adequately.  The assessment was noted as PTSD that was stable.  

At a May 2012 VA examination, the Veteran reported anxiety, chronic sleep impairment, and mild memory loss.  He described his relationships with his family and caregiver as good.  He reported having 4-5 close friends that he spoke with regularly, and he attends church twice a year.  He and his caregiver go out to eat and meet other people, go shopping, and go fishing.  He also still enjoys fixing lawnmowers for those who can't afford to pay.  He stated that he sees a psychiatrist at the VAMC which was very helpful.  He reported taking prescription drugs for mood and sleep with good results.  He reported his PTSD symptoms had worsened a little since his last exam.  Specifically, he reported more intrusive thoughts of Vietnam when listening to the news 4-5 times a week, flashbacks of Vietnam when sleeping twice a week, thunderstorms and lightening seem like incoming artillery. 

On examination, the Veteran was reported to have anxiety, chronic sleep impairment, mild memory loss, broad affect, no suicidal or homicidal ideation, no visual or auditory hallucinations, and no panic attacks.  The examiner assigned a GAF score of 60.  

Use of the term "such symptoms as" in section 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign a particular evaluation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed.Cir.2013); see Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed.Cir.2004); Mauerhan v. Principi, 16 Vet.App. 436, 442 (2002).  However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and because the plain language of the regulation makes clear that "the veteran's impairment must be 'due to' those symptoms," a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17.  

In reviewing the record, the Board finds that the probative medical and lay evidence of record shows that the Veteran's PTSD symptoms most nearly approximate the severity, frequency and duration of the particular symptoms listed for a 30 percent rating.  The Veteran's psychiatric symptoms demonstrate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  

Specifically, his psychiatric disability was manifested by chronic sleep impairment, depressed mood with occasional hyper startle response, anxiety, and mild memory loss.  He had several good friends who he talked with frequently, had good relations with his family, and participated in social activities and recreational activities such as gardening, fishing, and repairing lawnmowers. These symptoms are of sufficient frequency, severity and duration as to satisfy the criteria for a 30 percent rating, but not higher, under the applicable diagnostic code.  

A higher rating of 50, 70, or 100 percent are not warranted as the Veteran's symptoms do not indicate either the enumerated symptoms for these levels of disability or symptoms of such frequency, severity and duration that they equate to occupational and social impairment with reduced reliability or deficiencies in most areas such as work, school, family relations, judgment, mood, or thinking, or total occupational and social impairment.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Specifically, the Veteran has no panic attacks, flattened affect, difficulty establishing and maintaining effective work and social relationships, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, delusions, inappropriate behavior, impaired impulse control, suicidal or homicidal ideations, or poor hygiene.  The evidence also does not indicate that his symptoms equate to flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

While he reports that his PTSD symptoms have increased, he maintained employment until a stroke in 2008, has relationships with his children and grandchildren, stays active, enjoys interacting with his caregiver and friends, and assists those in need in his community by repairing lawn equipment free of charge.  Overall, as noted above, the Veteran's symptoms are not of such severity, frequency or duration to equate to those symptoms listed in either the 50, 70, or 100 percent rating criteria.  Accordingly, a rating greater than 30 percent is not warranted.  


ORDER

Entitlement to a disability rating in excess of 30 percent for PTSD is denied.  




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


